Citation Nr: 1402347	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-08 473A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs South Central VA Health Care Network


THE ISSUE

Entitlement to reimbursement or payment for unauthorized medical services rendered at Conway Regional Hospital on October 22, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel

INTRODUCTION

The Veteran had active service from January 1968 to October 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Consolidated Fee Unit associated with the South Central VA Health Care Network in Jackson, Mississippi.  Conway Regional Hospital submitted the claim for payment while the Veteran appealed the denial.

The Veteran requested a Board hearing on his March 2010 VA Form 9; a Travel Board hearing was scheduled for November 2010, but the Veteran failed to report.  The hearing request is deemed withdrawn because he failed to report for this hearing, and no request for postponement has been received.  See 38 C.F.R. §§ 20.703, 20.704.


FINDINGS OF FACT

1.  At the time of his October 22, 2009 emergency treatment, the Veteran was service connected for major depressive disorder with psychotic features, evaluated as 100 percent disabling, and plantar warts, right foot, evaluated as zero percent disabling.  He was evaluated as permanently and totally disabled.

2.  The Veteran received emergency medical treatment for right knee pain and swelling at Conway Regional Hospital's Emergency Department on October 22, 2009.  He was diagnosed with knee pain. 

3.  A prudent layperson would believe the symptoms the Veteran experienced prior to hospitalization were emergent in nature.

4.  VA facilities were not feasibly available considering the urgent nature of the Veteran's symptoms, as well as the significant distance involved to reach the nearest VA Medical Center in North Little Rock, Arkansas.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at Conway Regional Hospital on October 22, 2009, have been met.  38 U.S.C.A. §§ 1703, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54, 17.120, 17.130 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Law and Regulations

When VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52. 

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance. 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  Additionally, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120. 

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Emergency treatment is defined as medical care or services that are furnished when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725 (f)(1); 1728(c) (giving 'emergency treatment' the same meaning as provided in 1725(f)(1)); 38 C.F.R. §§ 17.120, 17.1002; see Swinney v. Shinseki, 23 Vet.App. 257, 263 (2009).  The standard for emergency treatment would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possess an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).  'Emergency treatment' includes treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1)(C). 

With regard to the issue of feasible availability, the admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53.  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id.  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130. 

Factual Background and Analysis

The pertinent facts of this case are as follows.  The Veteran began to experience severe knee pain on or about October 22, 2009.  Emergency room records from Conway Regional Hospital (hereinafter "Conway") reflect that the Veteran presented with knee pain ("really hurting"), and that he had sustained no prior trauma.  Past medical history was noted as bipolar disease, from which he was "disabled," and treated through VA.  Examination of the knee revealed effusion and tenderness.  X-rays of the knee did not identify any acute abnormalities.  The emergency room physician impressed upon the Veteran the importance of non-weight bearing, put him on crutches (the Veteran opted to use a cane), prescribed Percocet, and discharged him in good condition. 

In a February 2010 "appeal reconsideration review" of the Veteran's case, a review physician determined that the Veteran's treatment at Conway was non-emergent in nature, and that he could have been treated at a VA medical facility, which was feasibly available.  

In response, the Veteran's wife (his primary caregiver) submitted a letter indicating that that she had called the "VA benefits office" prior to taking the Veteran to Conway for emergency treatment.  She noted that her husband was 100 percent service connected and that she, herself, was handicapped.  She stated that they lived 50 miles from the nearest VA hospital in Little Rock, and that she was ill at the time.  It was, she stated, simply not feasible for her to drive the Veteran to the VA hospital.  

In his substantive appeal, the Veteran stated that his wife was "100 percent disabled," and "there was no way my wife could have driven me 40 miles to the VA hospital."  He stated "when we called the VA we were told that it was ok to go to Conway Regional (10 miles from us)."  

In this case, the record shows the Veteran has a service-connected disability rated totally disabling.  Specifically, he has been evaluated as 100 percent disabled for major depressive disorder with psychotic features since April 2008.  He has also been deemed not competent to handle funds, in part, due to his service-connected psychiatric disorder, and is "wholly dependent on his wife," who is his payee for VA funds.  As he has a total service-connected disability that is reasonably certain to continue throughout his life, treatment for unauthorized medical expenses for any disability is eligible for reimbursement for emergency medical expenses provided the other criteria have been met. 3 8 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 4.15.  

The next question in this case is whether the Veteran's symptoms at the time he sought care on October 22, 2009, at Conway were emergent in nature.  In evaluating whether a prudent layperson would consider the treatment emergent, both medical and lay evidence may be considered. Swinney, 23 Vet. App. at 267.  It has further been explained that a medical determination made in hindsight is not dispositive of whether the claimant is eligible for reimbursement under section 1725.  Id. at 265. 

Evaluating the evidence in light of the above criteria reflects that a prudent layperson would believe the Veteran's medical condition was emergent.  The aforementioned statements from the Veteran and his wife, coupled with the emergency treatment reports from Conway, suggest that the Veteran's onset of knee pain was rather sudden and very painful, ultimately necessitating crutches/cane and Percocet for pain management.  Although not expressly stated by the Veteran and his wife, it is clear that they believed the situation was emergent, otherwise it is doubtful that his wife, his primary caregiver given his service-connected psychological disability, would have called VA prior to going to Conway.  The Board thus finds that the Veteran and his spouse have provided competent and credible evidence of the nature and severity of the Veteran's symptoms on October 22, 2009.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, while the diagnosis ultimately rendered was not for an emergency condition, the Board finds that a prudent layperson at the time the event was happening would have reasonably believed that a medical emergency was taking place given the Veteran's circumstances.

The final question is whether VA facilities were feasibly available.  The record reflects that the Veteran lives in Greenbrier, Arkansas, which is approximately 45 miles from the closest VA Medical Center located in North Little Rock, Arkansas, and approximately 14 miles from Conway.  In light of the inaccessibility of VA emergency room type care for over 45 miles from the Veteran's residence in contrast to the 14 miles to Conway, the Board finds that a VA medical facility was not feasibly available for the emergency needs of the Veteran at that time and an attempt to use it beforehand would not have been reasonable.  This is especially so in light of the Veteran's inability to drive and his wife's apparent handicap and/or limited ability to drive. 

In so finding, the Board recognizes that the February 2010 review physician found that the Veteran's health situation was non-emergent and that treatment at a VA hospital was feasibly available.  However, as noted above, medical determinations made in hindsight are not dispositive of whether the claimant is eligible for reimbursement under section 1725.  In this case, the Board places significantly more weight upon the competent and credible statements made by the Veteran and his wife, and the contemporaneous medical evidence/emergency room records. 

For these reasons outlined above, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the criteria for payment or reimbursement for unauthorized medical treatment furnished by Conway on October 22, 2009, under 38 U.S.C.A. § 1728, have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Reimbursement or payment for unauthorized medical services rendered at Conway Regional Hospital on October 22, 2009, is granted.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


